DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “elastic polyester binder fiber” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 16 recite the limitation “cross-lapped nonwoven” instead of – cross-lapped nonwoven material--. The term is indefinite because it provides structural adjectives for a noun without attachment to an object or structure. Appropriate correction is required. 
Claims 2-7, 9, 10, 13, 16, and 17 recite the limitation “vertically lapped nonwoven” instead of –vertically lapped nonwoven material--. The term is indefinite because it provides structural adjectives for a noun without attachment to an object or structure. Appropriate correction is required. 	
Claims 8, 11, 14 and 15 are additionally rejected under 35 U.S.C. §112(b) as being dependent upon a rejected base or intervening claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rensink et al. (US 20110173757), herein referred to as Rensink, in view of Midgley et al. (GB 2549634 A), herein referred to as Midgley.
Regarding claim 1, Rensink discloses a mattress, comprising: a top layer comprising a fabric layer (fabric layer 142), one or more fire retardant layers (fire retardant layer 140), and a bottom layer (gel layer 120 incorporated into bottom layer 104), wherein said fabric layer, said one or more fire retardant layers, and said bottom layer are assembled together (see FIG. 5A, shows assembly of mattress through its various layers of materials). Rensink discloses a spacer layer 106 but does not explicitly disclose one or more layers of vertically lapped nonwoven positioned under the top layer, and wherein the said mattress does not contain cross-lapped nonwoven containing an elastic binder fiber under the top layer. Midgley, however, discloses a mattress or mattress topper comprising an upper quilt layer 122 and a layer middle upholstery layer 124 further comprising layers of moisture transport layer 124A made of a vertically lapped nonwoven web material (see page 6, lines 11-29) for the purpose of wicking liquid by capillary action and also for providing cushioning and comfort to a user (see FIG. 1A, vertically lapped nonwoven material layer sandwiches the mattress core layer 110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rensink to have a layer of vertically lapped nonwoven material as taught by Midgley in order to provide cushioning comfort and liquid wicking properties.
Regarding claim 2, Rensink (in view of Midgley) teaches the top layer comprises one or more layers of vertically lapped nonwoven which is assembled together with said fabric layer, said one or more fire retardant layers, and said bottom layer. Midgley teaches a mattress topper having two layers of vertically lapped nonwoven material where at least one of the layers is disposed below the top upholstery layer 120 and the second layer is disposed below the said top upholstery layer 120 and below the mattress core layer 110. The arrangement of layers as taught by Midgley modifying the structure of fabric and fire retardant layers disclosed by Rensink teaches the limitations of the claim.
Regarding claim 3, Rensink (in view of Midgley) teaches wherein either or both said one or more layers of vertically lapped nonwoven material in said top layer, and said one or more layers of vertically lapped nonwoven positioned under said top layer comprise elastic polyester binder fiber. Examiner notes Midgley teaches transport layer comprises a pleated carded non-woven web of polyester fibers, see page 9, line 35 through page 10 line 2, further teaching cross needling said layer to reinforce the pleated structure where It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rensink with an elastic polyester binder fiber since polyester is a common material used for the purposes of binding fibers together. Examiner further notes that polyester inherently possesses some measure of elasticity, therefore the limitations of the claim are met by the teachings of Midgley. 
Regarding claim 4, Rensink (in view of Midgley) teaches either or both said one or more layers of vertically lapped nonwoven in said top layer, and said one or more layers of vertically lapped nonwoven under said top layer comprise one or more synthetic or natural fibers. Midgley teaches transport layer 124A comprises hydrophobic or hydrophilic fibers or a mixture of both made from polyester and/or cellulosic materials (see page 7, line 35 through page 8, line 19).
Regarding claim 6, Rensink (in view of Midgley) teaches a loft of the one or more layers vertically lapped nonwoven in said top layer, or said one or more layers of vertically lapped nonwoven positioned under said top layer ranges from 5~ 150 mm (Rensink discloses spacer layer has a thickness range between 2 mm to 10 cm).
Regarding claim 7, Rensink (in view of Midgley) does not explicitly teach comprising one or more layers of foam in said top layer, wherein the one or more layers of vertically lapped nonwoven in said top layer are positioned under, above, or between said one or more layers of foam. Rensink teaches foam layer 138 at the bottom of the remaining layers. Examiner further notes that it would have been obvious for a PHOSITA to provide additional layers of foam for the purpose of selectively increasing resistance to pressure since it has been held that mere duplication of parts holds no patentable significance unless a new and unexpected result is produced, In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 8, Rensink (in view of Midgley) teaches wherein at least some of the one or more layers of vertically lapped nonwoven material in said top layer are bonded together, or at least some of the one or more layers of foam are bonded together, or at least one of the one or more layers of vertically lapped nonwoven material in said top layer and at least one of the one or more layers of foam are bonded together. Rensink teaches spacer layer 106 is bonded to adjacent layers, see para. [0028].
Regarding claim 9, Rensink (in view of Midgley) teaches wherein said one or more layers of vertically lapped nonwoven in said top layer or said one or more layers of vertically lapped nonwoven positioned below said top layer are made from 5-50% elastic polyester binder fiber. Examiner notes Midgley teaches transport layer comprises a pleated carded non-woven web of polyester fibers, see page 9, line 35 through page 10 line 2, further teaching cross needling said layer to reinforce the pleated structure where It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rensink with an elastic polyester binder fiber since polyester is a common material used for the purposes of binding fibers together. Examiner further notes that polyester inherently possesses some measure of elasticity, therefore the limitations of the claim are met by the teachings of Midgley. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rensink to have the claimed 5-50% elastic polyester binder fiber since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, Rensink discloses a mattress, comprising: a fabric layer (fabric layer 142); one or more layers of fire retardant material (fire retardant layer 140). Rensink discloses a spacer layer 106 but does not explicitly disclose one or more layers of vertically lapped nonwoven, wherein the said mattress does not contain non fire retardant cross-lapped nonwoven containing an elastic binder fiber. Midgley, however, discloses a mattress or mattress topper comprising an upper quilt layer 122 and a layer middle upholstery layer 124 further comprising layers of moisture transport layer 124A made of a vertically lapped nonwoven web material (see page 6, lines 11-29) for the purpose of wicking liquid by capillary action and also for providing cushioning and comfort to a user (see FIG. 1A, vertically lapped nonwoven material layer sandwiches the mattress core layer 110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rensink to have a layer of vertically lapped nonwoven material as taught by Midgley in order to provide cushioning comfort and liquid wicking properties.
Regarding claim 11, Rensink (in view of Midgley) does not explicitly teach further comprising one or more layers of foam. Rensink teaches foam layer 138 at the bottom of the remaining layers. Examiner further notes that it would have been obvious for a PHOSITA to provide additional layers of foam for the purpose of selectively increasing resistance to pressure since it has been held that mere duplication of parts holds no patentable significance unless a new and unexpected result is produced, In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claims 12 and 13, Rensink (in view of Midgley) teaches (claim 12) said one or more layers of foam are bonded together, or (claim 13) wherein at least one of said one or more layers of vertically lapped nonwoven is bonded together with at least one of said one or more layers of foam. Rensink teaches spacer layer 106 is bonded to adjacent layers, see para. [0028], including the at least one elastomeric gel bonding to foam materials.
Regarding claim 16, Rensink discloses a top layer for a mattress, comprising: a fabric layer (fabric layer 142); one or more fire retardant layers (fire retardant layer 140), and a bottom layer (gel layer 120 incorporated into bottom layer 104). Rensink discloses a spacing layer 106 but does not explicitly disclose one or more layers of vertically lapped nonwoven; and wherein the top layer does not contain non fire retardant cross-lapped nonwoven containing an elastic binder fiber. Midgley, however, discloses a mattress or mattress topper comprising an upper quilt layer 122 and a layer middle upholstery layer 124 further comprising layers of moisture transport layer 124A made of a vertically lapped nonwoven web material (see page 6, lines 11-29) for the purpose of wicking liquid by capillary action and also for providing cushioning and comfort to a user (see FIG. 1A, vertically lapped nonwoven material layer sandwiches the mattress core layer 110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rensink to have a layer of vertically lapped nonwoven material as taught by Midgley in order to provide cushioning comfort and liquid wicking properties. Rensink does not explicitly disclose wherein said fabric layer, said one or more fire retardant layers, said one or more layers of vertically lapped nonwoven, and said bottom layer are sewn together to form the top layer. Rensink '032, however, discloses a mattress having fiberballs comprising a plurality of layer including a ticking 40 that further comprises any type of fabric or covering and having cushioning layers 28 and 30 sewn together for the purpose of forming a pillow top, see para. [0036]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mattress of Rensink '757 to have sewn layers as taught by Rensink '032 in order to fabricate a mattress having a spring core and a cushioned top surface.
Regarding claim 17, Rensink (in view of Midgley) teaches one or more layers of vertically lapped nonwoven comprise elastic binder fiber. Examiner notes Midgley teaches transport layer comprises a pleated carded non-woven web of polyester fibers, see page 9, line 35 through page 10 line 2, further teaching cross needling said layer to reinforce the pleated structure where It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rensink with an elastic polyester binder fiber since polyester is a common material used for the purposes of binding fibers together. Examiner further notes that polyester inherently possesses some measure of elasticity, therefore the limitations of the claim are met by the teachings of Midgley. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rensink, in view of Midgley, and further in view of DeFranks (US 20150147518 A1), herein referred to as DeFranks.
Regarding claim 5, Rensink (in view of Midgley) does not explicitly teach wherein a basis weight of said one or more layers of vertically lapped nonwoven in said top layer, or said one or more layers of vertically lapped nonwoven positioned under said top layer said ranges from 50-~2000 g/m2. DeFranks, however, teaches a cushioned fire resistant panel comprising vertically lapped nonwoven layer 104 having a basis weight of 5-18 ounces per square yard (169.53 g/m2 to 610.30 g/m2 equivalent) which meets the claimed range where it would have been obvious for a PHOSITA to have modified the unwoven layers in the mattress of Rensink to have a basis weight taught by DeFranks to increase the flame resistance of the panel (see paragraphs [0082-0084], flame resistance generally depends on the fiber composition and flame retardant chemical applied).
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses mattress panels relevant in scope and structure to the claimed invention. The references relied on for the rejections presented include Rensink, Midgley, and DeFranks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/14/2022